Dear Representative Hopkins:
We are in receipt of your request for an Attorney General's Opinion regarding the official journal for the Caddo Parish Commission, the School Board and the Sheriff.  We will reiterate the facts as presented in your letter of September 14, 1993.
The Caddo Parish Commission and Caddo Parish School Board recently changed their official journal from the Shreveport Times to the Caddo Citizen in Vivian, which is a weekly paper. The Sheriff of Caddo is of the opinion that he is not required to use this journal and continues to use The Times.  This creates confusion to the voters of Caddo Parish in keeping up with governmental affairs.  Specifically, you have asked whether it is legal for the Sheriff to use The Times for publication of legal notices, or whether he is required to use the official journal, the Caddo Citizen, chosen by the governing authority?
Enclosed please find a copy of Attorney General Opinion Number 86-686, in which this office opined, "There is no requirement that the newspaper in which a judicial sale is authorized must be the parish official journal." LSA-R.S. 43:201 provides the requirements with respect to the newspaper in which a judicial sale must be advertised and states, in pertinent part, ". . . The newspaper shall be selected by the sheriff, constable, clerk, or other officer, as the case may be, who is charged with the conduct of the sale or proceeding. . .".  Therefore, in response to your specific question, it is the opinion of this office that the Sheriff of Caddo Parish may legally select a qualified newspaper to place judicial advertisements and legal notices, which is not the official journal chosen by the parish governing authority, in accordance with law.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL/pb/0004s